Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 37-38 and new claims 46-49 are under consideration in the instant Office Action.
Withdrawn Objections and Rejections
The objection to claim 40 is moot since it has been cancelled.
The objection to specification because it contains sequence disclosures without sequence identifiers is withdrawn in view of the new amendments submitted on 12/17/2021.  
The rejections of claims 35, 37 and 43 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the newly amended claim 37 and cancelled claims.
The rejections of claims 26-36 and 40-45 under 35 U.S.C. 101 because the claimed invention is directed to a natural product and natural correlation without significantly more is moot since the claims have been cancelled.
The rejections of claims 26-30 and 32-45 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rodriguez et al., 2009 (IDS) is moot in view of the cancelled and amended claims.
The rejections of claims 26-45 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rodriguez et al., 2009 (IDS) as applied to claims26-30 and 32-45 

Modified Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 37-38 and new claims 46-49 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rodriguez et al., 2009 (IDS).
The instantly claimed invention is towards a method of treating multiple sclerosis, ALS and stroke by administering neuron binding antibodies with CDRs with SEQ ID NOs: 37-42 and heavy and light chain variable region with SEQ ID NOs: 17 and 27 which is an IgM42 antibody, as disclosed in the instant specification, paragraphs 23-25; and autoantibodies IgM22 (SEQ ID NOs: 43-44) and IgM46 antibodies (SEQ ID NOs: 45-46).
Rodriguez teaches the claimed IgM42, IgM22 and IgM46 antibodies (see abstract and page 1270, 1st column, 3rd paragraph) and reads on instant claims 37-38, and 46-49. Rodriguez teaches that the IgM22 and IgM46 are remyelinating antibodies st column, 3rd paragraph) and reads on instant claim 38. Rodriguez teaches that the disclose antibodies treat multiple sclerosis, ALS and stroke (see page 1272) and reads on instant claim 37.  While Rodriguez does not explicitly teach the CDRS and heavy and light chain variable regions of the claimed antibodies it is clear that the same antibodies would have the same characteristics as the instantly claimed composition since there is no evidence to the contrary. Note that rejections for anticipation are appropriate when the prior art discloses a method (or product) that appears to be identical except that the art is silent as to an inherent property; see MPEP § 2112(III).  In such situations, the burden is on applicant to provide evidence that the prior art product (or method) is not the same or an obvious variant; see MPEP § 2112(V).  

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. Applicant argues that the Rodriguez does not explicitly teach the claimed CDRs for the claimed sequences. This is not found persuasive because while Rodriguez does not explicitly disclose the sequences it clearly teaches the claimed antibody which would inherently have the same CDRs since they are the same antibody, as there is clear evidence in the instant specification that the CDRs are from the same IgM42, IgM22 and IgM46 antibodies as Rodriguez.  Further, applicant’s arguments do not provide any evidence that these are not the same antibodies except that Rodriguez does not explicitly teach the CDRs of the claimed antibody. The arguments of the applicant cannot be accepted since the arguments of counsel cannot take the . 
Therefore, the rejection is maintained and applied to the new claims.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649